Case 1:19-cv-01271-JPH-DML Document 15 Filed 06/06/19 Page 1 of 9 PageID #: 141



                              United States District Court
                                              for the
                                    Southern District of Indiana


  Jeffrey Laux, and                                  )
  Regina Laux,                                       )
                Plaintiffs,                          )
                                                     )
         v.                                          )     Case No. 1:19-cv-1271-JPH-DML
                                                     )
  Westfield Insurance Company,                       )
  Westfield National Insurance Company, and          )
  American Select Insurance Company,                 )
                Defendants.                          )


                                CASE MANAGEMENT PLAN

 I.     Parties and Representatives

        A.     Plaintiff is represented by:

                       Robert D. King, Jr. (#20963-49)
                       David R. Thompson (#28806-29)
                       ROB KING & ASSOCIATES, TRIAL LAWYERS
                       22 E. Washington St., Suite 310
                       Indianapolis, IN 46204
                       Phone: (317) 916-0000
                       Fax: (317) 955-1844
                       Email: rking@robertkinglaw.com
                              dthompson@robertkinglaw.com

        B.     Defendants are represented by:

                       Rebecca J. Maas (#14090-49)
                       Kimberly E. Howard (#16075-49)
                       SMITH FISHER MAAS HOWARD & LLOYD, P.C.
                       7209 N. Shadeland Avenue
                       Indianapolis, Indiana 46250
                       Phone: (317) 578-1900
                       Fax: (317) 578-1330
                       Email: RMaas@smithfisher.com
                               KHoward@smithfisher.com
Case 1:19-cv-01271-JPH-DML Document 15 Filed 06/06/19 Page 2 of 9 PageID #: 142



        Counsel shall promptly file a notice with the Clerk if there is any change in this
        information.


 II.    Jurisdiction and Statement of Claims

        A.    This court has diversity jurisdiction under 28 U.S.C. § 1332.

        B.    Plaintiff’s synopsis

              On April 16, 2017, Jeff was riding his bike on Whitestown Road in Zionsville,
              Indiana, when Pamela Weaver negligently operated her vehicle and struck Jeff,
              causing Jeff to suffer severe injuries. Weaver only had $50,000.00 in liability
              coverage, which Weaver’s insurer paid to Jeff. Defendants issued an insurance
              policy to Jeff with an underinsured motorist coverage limit of $500,000.00.
              Defendant have breached their contract with Jeff by failing to pay to Jeff the
              damages, in excess of $50,000.00, he suffered as a result of Weaver’s negligence.
              In addition, Defendants have breached their duty to exercise reasonable care, skill,
              and good faith diligence in performing their duties under the insurance policy
              issued to Jeff.

        C.    Defendants’ Synopsis

              Pre-suit, Plaintiffs, Jeffrey and Regina Laux, and Defendant, American Select
              negotiated unsuccessfully and attempted to settle Laux’ UMBI claim against
              American Select Policy. American Select contends that additional information was
              needed to evaluate certain aspects of the Plaintiffs’ claims. American Select has a
              good faith disagreement with Plaintiffs about the amount of compensatory damages
              which the Plaintiffs are legally entitled to recover from the underinsured motorist and
              also a good faith basis as to the nature and extent of the damages claims. Plaintiffs
              have further failed to plead their bad faith and punitive damage claims against
              American States with the requisite specificity.


 III.   Pretrial Pleadings and Disclosures

        A.    The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
              July 29, 2019.

        B.    Plaintiff shall file preliminary witness and exhibit lists on or before August 5, 2019.

        C.    Defendants shall file preliminary witness and exhibit lists on or before August 12,
              2019.

        D.    All motions for leave to amend the pleadings and/or to join additional parties shall
              be filed on or before August 28, 2019.



                                                2
                Case 1:19-cv-01271-JPH-DML Document 15 Filed 06/06/19 Page 3 of 9 PageID #: 143



Sec. III E. The parties      E.   Plaintiff shall serve Defendants (but not file with the Court) a statement of special
shall submit (not file)
courtesy copies of their          damages, if any, and make a settlement proposal, on or before August 28, 2019.
respective demand and             Defendants shall serve on the Plaintiff (but not file with the Court) a response
response at the time of
service via email to              thereto within 30 days after receipt of the demand.
judgelynchchambers@insd
.uscourts.gov. There is no
need to follow the email
                             F.   Except where governed by paragraph (G) below, expert witness disclosure
with a hard copy.                 deadlines shall conform to the following schedule: Plaintiff shall disclose the name,
                                  address, and vita of any expert witness, and shall serve the report required by Fed.
                                  R. Civ. P. 26(a)(2) on or before March 30, 2020. Defendants shall disclose the
                                  name, address, and vita of any expert witness, and shall serve the report required
                                  by Fed. R. Civ. P. 26(a)(2) on or before 30 days after Plaintiff serves its expert
                                  witness disclosure; or if Plaintiff has disclosed no experts, Defendants shall make
                                  their expert disclosure on or before April 30, 2020.

                             G.   Notwithstanding the provisions of paragraph (F) above, if a party intends to use
                                  expert testimony in connection with a motion for summary judgment to be filed by
                                  that party, such expert disclosures must be served on opposing counsel no later than
                                  90 days prior to the dispositive motion deadline. If such expert disclosures are
                                  served the parties shall confer within 7 days to stipulate to a date for responsive
                                  disclosures (if any) and completion of expert discovery necessary for efficient
                                  resolution of the anticipated motion for summary judgment. The parties shall make
                                  good faith efforts to avoid requesting enlargements of the dispositive motions
                                  deadline and related briefing deadlines. Any proposed modifications of the CMP
                                  deadlines or briefing schedule must be approved by the court.

                             H.   Any party who wishes to limit or preclude expert testimony at trial shall file any
                                  such objections no later than July 1, 2020. Any party who wishes to preclude
                                  expert witness testimony at the summary judgment stage shall file any such
                                  objections with their responsive brief within the briefing schedule established by
                                  Local Rule 56.1.

                             I.   All parties shall file and serve their final witness and exhibit lists on or before May
                                  28, 2020. This list should reflect the specific potential witnesses the party may call
                                  at trial. It is not sufficient for a party to simply incorporate by reference “any
                                  witness listed in discovery” or such general statements. The list of final witnesses
                                  shall include a brief synopsis of the expected testimony.

                             J.   The Defendant American Select believes that a stay and/or bifurcation of discovery
                                  and/or trial is appropriate with respect to the Plaintiffs’ claims for UMBI coverage
                                  and the Plaintiffs’ claims asserting bad faith and punitive damages. It is the
                                  Defendant’s position that if bifurcation is granted, the discovery schedule identified
                                  in Section IV would be altered accordingly. Plaintiffs do not agree that any stay or
                                  bifurcation of discovery is legally warranted and object to a bifurcation of trial. To
                                  the extent the Court considers any motion in this regard, Plaintiff intends to file a
                                  response and requests a hearing regarding same.

                             K.   The parties have discussed preservation and disclosure of electronically stored


                                                                    3
Case 1:19-cv-01271-JPH-DML Document 15 Filed 06/06/19 Page 4 of 9 PageID #: 144



                   discovery information, including a timetable for making the materials available to
                   the opposing party.

                   1.       No ESI Supplement Required. Inasmuch as neither party is seeking a
                            substantial volume of ESI, the parties have not completed the ESI
                            Supplement to the Report of the Parties’ Planning Meeting.

                   2.       Production of Electronic Documents. Emails and all email attachments shall
                            be produced in paper format. Other electronic documents which are not
                            attached to emails may be produced on either a compact disc or thumb drive,
                            in PDF form if possible.

                   3.       Other electronically-stored information issues the parties believe may be
                            relevant to discovery in the case. None at this time.

                            Claw Back Provision. In the event that a document protected by the
                            attorney-client privilege, the attorney work product doctrine or other
                            applicable privilege or protection is unintentionally produced by any party
                            to this proceeding, the producing party may request that the document be
                            returned. In the event that such a request is made, all parties to the litigation
                            and their counsel shall promptly return all copies of the document in their
                            possession, custody, or control to the producing party and shall not retain
                            or make any copies of the document or any documents derived from such
                            document. The producing party shall promptly identify the returned
                            document on a privilege log. The unintentional disclosure of a privileged
                            or otherwise protected document shall not constitute a waiver of the
                            privilege or protection with respect to that document or any other documents
                            involving the same or similar subject matter.


 IV.      Discovery1 and Dispositive Motions

          A.       Defendant intends to move for partial summary judgment against Plaintiffs’ bad
                   faith and punitive damage claims. The Defendant believes a partial summary
                   judgment on these claims is warranted on the following facts and arguments:

                            (1) the Plaintiffs’ failure to plead their bad faith and punitive damage claims
                                with requisite specificity (See, Bell Atlanta Corp. v. Twombly, 550 U.S.
                                544, 555(2007); H.E. Mcgonigal v. Harleysville Lake States Ins. Co.,
                                2016 WL 4541433 (S.D. Ind. August 31, 2016);

                            (2) American Select’s has a good faith dispute as to the amount of damages

 1
   The term “completed,” as used in Section IV.C, means that counsel must serve their discovery requests in sufficient
 time to receive responses before this deadline. Counsel may not serve discovery requests within the 30-day period
 before this deadline unless they seek leave of Court to serve a belated request and show good cause for the same. In
 such event, the proposed belated discovery request shall be filed with the motion, and the opposing party will receive
 it with service of the motion but need not respond to the same until such time as the Court grants the motion.


                                                           4
Case 1:19-cv-01271-JPH-DML Document 15 Filed 06/06/19 Page 5 of 9 PageID #: 145



                                that the Plaintiffs are entitled to recover. (See, Erie Ins. Co. v. Hickman
                                by Smith, 622 N.E.2d 515, 520 (Ind. 1993).

         B.       On or before February 4, 2020, and consistent with the certification provisions of
                  Fed. R. Civ. Proc. 11(b) the party with the burden of proof shall file a statement of
                  the claims or defenses it intends to prove at trial, stating specifically the legal
                  theories upon which the claims or defenses are based.

         C.       Discovery Track:

                   √√ Track 2: Dispositive motions are expected and shall be filed by March 30,
                  2020; non-expert witness discovery and discovery relating to liability issues shall
                  be completed by January 28, 2020; expert witness discovery and discovery
                  relating to damages shall be completed by June 29, 2020. All remaining discovery
                  shall be completed by no later than July 28, 2020.2

         Absent leave of court, and for good cause shown, all issues raised on summary judgment
         under Fed. R. Civ. P. 56 must be raised by a party in a single motion.


 V.      Pre-Trial/Settlement Conferences

         An initial pre-trial conference has been scheduled for May 20, 2019.

         At any time, any party may call the Judge’s staff to request a conference, or the Court may
         sua sponte schedule a conference at any time. The presumptive time for a settlement
         conference is no later than 30 days before the close of non-expert discovery. The parties
         recommend a settlement conference in December 2019.


 VI.     Trial Date

         The parties request a trial date in November 2020. The trial is by jury and is anticipated
         to take three days.


 VII.    Referral to Magistrate Judge

         At this time, all parties do not consent to refer this matter to the Magistrate Judge pursuant
         to 28 U.S.C. 636(b) and Federal Rule of Civil Procedure 73 for all further proceedings
         including trial.




 2
  Per Section III, J, the Defendant contends that the discovery schedule may be altered should bifurcation be granted
 on the issues of bad faith and punitive damages.


                                                          5
Case 1:19-cv-01271-JPH-DML Document 15 Filed 06/06/19 Page 6 of 9 PageID #: 146



 VIII. Required Pre-Trial Preparation

       A.    TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
             parties shall:

             1.     File a list of trial witnesses, by name, who are actually expected to be called
                    to testify at trial. This list may not include any witnesses not on a party’s
                    final witness list filed pursuant to Section III.I.

             2.     Number in sequential order all exhibits, including graphs, charts and the
                    like, that will be used during the trial. Provide the Court with a list of these
                    exhibits, including a description of each exhibit and the identifying
                    designation. Make the original exhibits available for inspection by
                    opposing counsel. Stipulations as to the authenticity and admissibility of
                    exhibits are encouraged to the greatest extent possible.

             3.     Submit all stipulations of facts in writing to the Court. Stipulations are
                    always encouraged so that at trial, counsel can concentrate on relevant
                    contested facts.

             4.     A party who intends to offer any depositions into evidence during the party's
                    case in chief shall prepare and file with the Court and copy to all opposing
                    parties either:

                    a.      brief written summaries of the relevant facts in the depositions that
                            will be offered. (Because such a summary will be used in lieu of the
                            actual deposition testimony to eliminate time reading depositions in
                            a question and answer format, this is strongly encouraged.); or

                    b.      if a summary is inappropriate, a document which lists the portions
                            of the deposition(s), including the specific page and line numbers,
                            that will be read, or, in the event of a video-taped deposition, the
                            portions of the deposition that will be played, designated specifically
                            by counter-numbers.

             5.     Provide all other parties and the Court with any trial briefs and motions in
                    limine, along with all proposed jury instructions, voir dire questions, and
                    areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                    findings of fact and conclusions of law).

             6.     Notify the Court and opposing counsel of the anticipated use of any
                    evidence presentation equipment.

       B.    ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the parties
             shall:

             1.     Notify opposing counsel in writing of any objections to the proposed


                                               6
Case 1:19-cv-01271-JPH-DML Document 15 Filed 06/06/19 Page 7 of 9 PageID #: 147



                     exhibits. If the parties desire a ruling on the objection prior to trial, a motion
                     should be filed noting the objection and a description and designation of the
                     exhibit, the basis of the objection, and the legal authorities supporting the
                     objection.

              2.     If a party has an objection to the deposition summary or to a designated
                     portion of a deposition that will be offered at trial, or if a party intends to
                     offer additional portions at trial in response to the opponent's designation,
                     and the parties desire a ruling on the objection prior to trial, the party shall
                     submit the objections and counter summaries or designations to the Court
                     in writing. Any objections shall be made in the same manner as for
                     proposed exhibits. However, in the case of objections to video-taped
                     depositions, the objections shall be brought to the Court's immediate
                     attention to allow adequate time for editing of the deposition prior to trial.

              3.     File objections to any motions in limine, proposed instructions, and voir dire
                     questions submitted by the opposing parties.

              4.     Notify the Court and opposing counsel of requests for separation of
                     witnesses at trial.


 IX.   Other Matters

       The Parties agree that Defendants Westfield Insurance Company and Westfield National
       Insurance Company should be dismissed from this litigation. American Select Insurance
       Company is the only proper party Defendant.


        /s/ David R. Thompson
       David R. Thompson (#28806-29)
       ROB KING & ASSOCIATES, TRIAL LAWYERS
       22 E. Washington Street, Suite 310
       Indianapolis, IN 46204
       Phone: (317) 916-0000
       Fax: (317) 955-1844
       Email: dthompson@robertkinglaw.com

        /s/ Rebecca J. Maas
       Rebecca J. Maas (#14090-49)
       SMITH FISHER MAAS HOWARD & LLOYD, P.C.
       7209 N. Shadeland Avenue
       Indianapolis, Indiana 46250
       Phone: (317) 578-1900
       Fax: (317) 578-1330
       Email: RMaas@smithfisher.com



                                                 7
Case 1:19-cv-01271-JPH-DML Document 15 Filed 06/06/19 Page 8 of 9 PageID #: 148




      X
                   PARTIES APPEARED BY COUNSEL ON May 20,,2019,
                   FOR AN INITIAL PRETRIAL CONFERENCE. APPROVED
                   AS SUBMITTED.
          x        APPROVED AS AMENDED.

                   APPROVED AS AMENDED PER SEPARATE ORDER.

                   APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
                   SHORTENED/LENGTHENED BY                MONTHS.

                   APPROVED, BUT THE DEADLINES SET IN SECTION(S)
                        ______________ OF THE PLAN IS/ARE
                   SHORTENED/LENGTHENED BY                 MONTHS.

                   THIS MATTER IS SET FOR TRIAL BY ____________________ ON
                   ___________________________ . FINAL PRETRIAL
                   CONFERENCE IS SCHEDULED FOR
                                                          AT __________ .M.,
                   ROOM                  .

                   A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE
                   FOR _____________ AT _______ .M. COUNSEL SHALL
                   APPEAR:

                    _____________ IN PERSON IN ROOM ________ ; OR

                   _____________ BY TELEPHONE, WITH COUNSEL FOR
                   INITIATING THE CALL TO ALL OTHER PARTIES AND ADDING
                   THE COURT JUDGE AT ( ____ ) _________________ ; OR

                    _____________BY TELEPHONE, WITH COUNSEL CALLING THE
                    JUDGE'S STAFF AT ( ____ ) _____________________ .
     x              DISPOSITIVE MOTIONS SHALL BE FILED BY March 30, 2020.

                    NON-EXPERT WITNESS AND LIABILITY DISCOVERY SHALL
          X
                    BE COMPLETED BY January 28, 2020.




                                           8
Case 1:19-cv-01271-JPH-DML Document 15 Filed 06/06/19 Page 9 of 9 PageID #: 149




        Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
 Order of the Court may result in sanctions for contempt, or as provided under Rule 16(f), to and
 including dismissal or default.


        Approved and So Ordered.


         Date: 6/6/2019                                ____________________________________
                                                          Debra McVicker Lynch
                                                          United States Magistrate Judge
                                                          Southern District of Indiana




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system




                                                   9
